Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-28, 48, 50, 52, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (Pub. No.: US 20190355734).
Re claim 1, YAMASAKA, FIGS. 2-3 teaches a method of forming a memory device, comprising: 
forming an assembly comprising a stack of alternating insulative (45, ¶ [0037]) and conductive levels (13-22) over control circuitry; the assembly including channel structures (34, [0025]) extending through the stack; the channel structures (34 of FIG. 2) having upper and lower regions; the upper regions of the channel structures projecting above the stack (top most layer 45 of FIG. 3); at least some of the lower regions of the channel structures being electrically coupled with bitlines (BL) and the control circuitry (42); and 
forming a conductive source structure (11) over the upper regions of channel structures and electrically coupled with the channel structures.
Re claim 15, YAMASAKA, FIGS. 2-3 teaches a method of forming a memory device, comprising: 
forming an assembly comprising channel structures (31-34, FIG. 2) extending through a stack of alternating insulative (45) and conductive levels (13-22) and into a first material (46/53/54) under the stack; 
inverting the assembly so that the first material (46/53/54) is above the stack (FIG. 12 → 14), and so that first regions (topmost region of 31-34 of FIG. 2) of the channel structures are under the stack; 
electrically coupling at least some of the first regions with control circuitry (42); 
exposing second regions (middle portion of 34 of FIG. 14) of the channel structures over the stack, the exposure of the second regions comprising removal of the first material (46/53/54); and 
forming a source structure comprising conductively-doped semiconductor material (“adopting a polycrystalline silicon layer“ and (n+ silicon single crystal layer) 11”, FIG. 3, ¶ [0068]-[0069]/[0071], note that adopting is missed spell) adjacent the exposed second regions of the channel structures.
In re claims 1 and 15, YAMASAKA fails to teach after forming the stack of alternating insulative and conductive levels, forming a conductive source structure.
CHOI teaches after forming the stack of alternating insulative and conductive levels (125/181, FIGS. 8B/8C, ¶ [0122]-[0123]), forming a conductive source structure (source contact line 197+DA1+DA2+SS of FIG. 10, [0033]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the flexibility of forming the source line via the stack of alternating insulative and conductive levels as taught by CHOI, [0033]. 
Claim(s) 1-2, 4-28, 48, 50, 52, 54, and 58-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMASAKA (Pub. No.: US 2019/0296041) in view of Pachamuthu (Patent No.: US 11101284).
Re claim 1, YAMASAKA, FIGS. 2-3 teaches a method of forming a memory device, comprising: 
forming an assembly comprising a stack of alternating insulative (45, ¶ [0037]) and conductive levels (13-22) over control circuitry; the assembly including channel structures (34, [0025]) extending through the stack; the channel structures (34 of FIG. 2) having upper and lower regions; the upper regions of the channel structures projecting above the stack (top most layer 45 of FIG. 3); at least some of the lower regions of the channel structures being electrically coupled with bitlines (BL) and the control circuitry (42); and 
forming a conductive source structure (11) over the upper regions of channel structures and electrically coupled with the channel structures.
YAMASAKA fails to teach after forming the stack of alternating insulative and conductive levels, forming a conductive source structure.
Pachamuthu teaches after forming the stack of alternating insulative and conductive levels (32/46, FIG. 23, col. 27, lines 35-489), forming a conductive source structure (61, FIG. 23 → 24A, col. 28, lines 51-67).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the flexibility of forming the source line via the stack of alternating insulative and conductive levels as taught by Pachamuthu, col. 28, lines 51-67. 
Re claim 2, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 1 wherein the electrical coupling to the control circuitry (42) is through the bitlines (BL).
Re claim 4, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 1 wherein the conductive structure includes conductively-doped semiconductor material (n+ silicon single crystal layer) 11”, FIG. 3, [0071]).
Re claim 5, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 4 further comprising out-diffusing dopant from the conductively-doped semiconductor material into the channel structures (n+ silicon single crystal layer) 11”, FIG. 3, [0071], note that the channel (34) and source line (11) are directly in contact to each other, some of the impurity n+ from 11 would out diffused toward the channel 34).
Re claim 6, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 5 wherein an uppermost of the conductive levels within the stack is a source-side select gate level (SGS 13, [0037]); and wherein the out-diffused dopant extends downwardly to at least said uppermost of the conductive levels (12 out-diffused toward 34 and then to 13).
Re claim 7, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 4 wherein the semiconductor material comprises silicon (n+ silicon single crystal layer) 11”, FIG. 3, [0071]).
Re claim 8, in the combination, YAMASAKA, FIG. 2 teaches the method of claim 4 wherein the channel structures comprise a first semiconductor material (“the silicon single crystal layer 34”, [0023]), and wherein the semiconductor material of the conductive structure is a second semiconductor material (n+ silicon single crystal layer) 11”, [0071]).
Re claim 9, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 8 wherein the first and second semiconductor materials comprise a same semiconductor composition as one another (silicon, [0023]/0071]).
Re claim 10, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 8 wherein the first and second semiconductor materials both comprise silicon (silicon, [0023]/0071]).
Re claim 11, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 8 wherein the first and second semiconductor materials comprise different semiconductor compositions relative to one another (silicon via n+ silicon).
Re claim 12, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 1 wherein the assembly includes memory cells [0021] along at least some of the conductive levels.
Re claim 13, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 12 wherein the memory cells include charge-storage material (32, [0023]).
Re claim 14, in the combination, YAMASAKA teaches the method of claim 1 further comprising forming an interconnect which extends through the conductive levels and which is coupled with the conducive structure; the forming of the interconnect comprising: 
forming an opening (52 of FIG. 5) to pass through first and second levels and into a silicon substrate; 
forming an insulative liner (51) within the opening; 
forming conductive pillar material (34/53 of FIG. 10) within the opening, the silicon substrate, insulative liner and conductive pillar material together comprising an assembly; 
inverting the assembly (FIG. 10 → 14); 
removing the silicon substrate and removing some of the insulative liner (FIG. 9 → 10) to expose a region of the conductive pillar material (34/53); and forming the conductive structure (13-22) to directly contact the exposed region of the conductive pillar material (34/53).
Re claim 15, YAMASAKA, FIGS. 2-3 teaches a method of forming a memory device, comprising: 
forming an assembly comprising channel structures (31-34, FIG. 2) extending through a stack of alternating insulative (45) and conductive levels (13-22) and into a first material (46/53/54) under the stack; 
inverting the assembly so that the first material (46/53/54) is above the stack (FIG. 12 → 14), and so that first regions (topmost region of 31-34 of FIG. 2) of the channel structures are under the stack; 
electrically coupling at least some of the first regions with control circuitry (42); 
exposing second regions (middle portion of 34 of FIG. 14) of the channel structures over the stack, the exposure of the second regions comprising removal of the first material (46/53/54); and 
forming a source structure comprising conductively-doped semiconductor material (“adopting a polycrystalline silicon layer“ and (n+ silicon single crystal layer) 11”, FIG. 3, ¶ [0068]-[0069]/[0071], note that adopting is missed spell) adjacent the exposed second regions of the channel structures.
YAMASAKA fails to teach after forming the stack of alternating insulative and conductive levels, forming a conductive source structure.
Pachamuthu teaches after forming the stack of alternating insulative and conductive levels (32/46, FIG. 23, col. 27, lines 35-489), forming a conductive source structure (61, FIG. 23 → 24A, col. 28, lines 51-67).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the flexibility of forming the source line via the stack of alternating insulative and conductive levels as taught by Pachamuthu, col. 28, lines 51-67. 
Re claim 16, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the first material is monocrystalline silicon of a monocrystalline silicon wafer (“adopting a polycrystalline silicon layer“, ¶ [0068]-[0069]).
Re claim 17, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the electrical coupling to the control circuitry (42) is through bitlines (12).
Re claim 18, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the removing of the at least some of the first material removes all of the first material (54, FIG. 8 → 9).
Re claim 19, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the assembly includes memory cells (MP of FIG. 22, [0066]) along at least some of the conductive levels (13-22).
Re claim 20, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 19 wherein the memory cells include charge-storage material (32, [0028]).
Re claim 21, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 20 wherein the charge- storage material is a charge-trapping material (32, [0028]).
Re claim 22, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 further comprising forming a conductive structure (61/11 of FIG. 23) over the conductively-doped semiconductor material (34) and at least some of the conductive structure being electrically coupled with the conductively-doped semiconductor material; the conductive structure and the conductively-doped semiconductor material together being a source structure (SL 11).
Re claim 23, in the combination, YAMASAKA, FIG. 3 teaches the method of claim 22 further comprising: 
forming an insulative material (46) over the conductively-doped semiconductor material (34); 
forming conductive interconnects (11/48) to extend through the insulative material (46) to the conductively-doped semiconductor material; 
forming the conductive structure (48) over the insulative material; and 
wherein the electrical coupling of the conductive structure (48) with the conductively-doped semiconductor material extends through the conductive interconnects (11/48).
Re claim 24, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 22 further comprising out-diffusing dopant from the conductively-doped semiconductor material into the channel structures (n+ silicon single crystal layer) 11”, FIG. 3, [0071], note that the channel (34) and source line (11) are directly in contact to each other, some of the impurity n+ from 11 would out diffused toward the channel 34).
Re claim 25, YAMASAKA, FIGS. 2-3 teaches the method of claim 24 wherein an uppermost of the conductive levels within the stack is a source-side select gate level (SGS 13, [0037]); and wherein the out-diffused dopant extends downwardly to at least said uppermost of the conductive levels (12 out-diffused toward 34 and then to 13).
Re claim 26, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 15 wherein the channel structures comprise a first semiconductor material (“the silicon single crystal layer 34”, [0023]), and wherein the semiconductor material of the conductive structure is a second semiconductor material (n+ silicon single crystal layer) 11”, [0071]).
Re claim 27, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 26 wherein the first semiconductor material comprises silicon (“the silicon single crystal layer 34”, [0023]).
Re claim 28, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 26 wherein the first (“the silicon single crystal layer 34”, [0023]) and second (n+ silicon single crystal layer) 11”, FIG. 3, [0071]) semiconductor materials comprise silicon.
Re claim 48, in the combination, YAMASAKA, FIGS. 2-3 teaches the method of claim 1 wherein the channel structures (34) extend into the conductive structure (11 of FIG. 20 → 21).
Re claim 50, in the combination, YAMASAKA, FIGS. 20-21 teaches the method of claim 1 wherein: 
an insulative level (46+53) is the uppermost level of the stack (45/13-22); and 
the conductive structure (11) is against the uppermost level of the stack.
Re claim 52, in the combination, YAMASAKA teaches the method of claim 1 wherein the channel structures comprise annular-ring-shaped channel material (MP, FIG. 1, note that the channel structures 34 form inside MP).
Re claim 54, in the combination, YAMASAKA teaches the method of claim 15 wherein the channel structures comprise annular-ring-shaped channel material (MP, FIG. 1, note that the channel structures 34 form inside MP).
Re claim 58, in the combination, Pachamuthu teaches the method of claim 1 wherein the upper regions of the channel structures are formed by removing portions of the channel structures (11/601/50, FIGS. 19C → 19D, col. 15, lines 25-35).
Re claim 59, in the combination, Pachamuthu teaches the method of claim 1 wherein the channel structures comprise a plurality of layers of material, and wherein the upper regions of the channel structures are formed by removing at least one of the plurality of layers of material (11/601/50, FIGS. 19C → 19D, col. 15, lines 25-35).
Re claim 60, in the combination, Pachamuthu teaches the method of claim 59 wherein the upper regions of the channel structures are formed by removing at least two of the plurality of layers of material (11/601/50, FIGS. 19C → 19D, col. 15, lines 25-35).
Re claim 61, in the combination, Pachamuthu teaches the method of claim 60 wherein the upper regions of the channel structures are formed by removing at least three of the plurality of layers of material (11/601/50, FIGS. 19C → 19D, col. 15, lines 25-35).
Re claim 62, in the combination, Pachamuthu teaches the method of claim 61 wherein the upper regions of the channel structures are formed by removing at least four of the plurality of layers of material ([11/601/50=51+52+54], FIGS. 19C → 19D, col. 15, lines 25-35).
Re claim 63, in the combination, Pachamuthu teaches the method of claim 1 wherein the channel structures comprise a plurality of layers of material (148, FIG. 17A), and wherein the upper regions of the channel structures are formed by removing all the plurality of the layers of material except for a layer of channel material (11, FIG. 17A → 18).
Re claim 64, in the combination, Pachamuthu teaches the method of claim 15 wherein the channel structures comprises a plurality of layers, and wherein the exposing of the second regions of the channel structures over the stack comprises removing at least one layer from the channel structures and leaving a layer of channel material (11/601/50, FIGS. 19C → 19D, col. 15, lines 25-35).
Re claim 65, in the combination, Pachamuthu teaches the method of claim 64 wherein the removing of the at least one layer from the channel structures comprises removing two layers from the channel structures (11/601/50, FIGS. 19C → 19D, col. 15, lines 25-35).
Re claim 66, in the combination, Pachamuthu teaches the method of claim 65 wherein the removing of the at least one layer from the channel structures comprises removing three layers from the channel structures (11/601/50, FIGS. 19C → 19D, col. 15, lines 25-35).
Re claim 67, in the combination, Pachamuthu teaches the method of claim 66 wherein the removing of the at least one layer from the channel structures comprises removing four layers from the channel structures ([11/601/50=51+52+54], FIGS. 19C → 19D, col. 15, lines 25-35).
Re claim 68, in the combination, Pachamuthu teaches the method of claim 15 wherein the exposing of the second regions of the channel structures over the stack comprises leaving only a single layer of material of the channel structures (11, FIG. 17A → 18).
Re claim 69, in the combination, Pachamuthu teaches the method of claim 68 wherein the single layer of the material of the channel structures comprises channel material (11, FIG. 17A → 18).
Claim(s) 3, 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over YAMASAKA/Pachamuthu in view of NOJIMA (Pub. No.: US 2020/0098782).
Re claims 3, 49 and 55, YAMASAKA, FIG. 3 teaches the method of claim 1 wherein the conductive structure includes conductive layer (SL, [0038], note that SL is standing for source line); and the limitation of claim 15.
YAMASAKA fails to teach wherein the source line is made of metal; and
wherein the conductive structure is against the stack.
NOJIMA teaches wherein the source line is made of metal material (“polycrystalline silicon or tungsten (W)”, ¶ [0093]); and
wherein the conductive structure (32, FIG. 31, ¶ [0093]) is against the stack (33/35_0-35_7) (claims 49 and 55).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving operation reliability as taught by NOJIMA, [0051]. 
Moreover, after the combining of wherein the conductively-doped semiconductor material is against the stack.
Claim(s) 51, 53 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over YAMASAKA/Pachamuthu in view of FUJI (Pub. No.: US 2019/0296040).
	YAMASAKA teaches all the limitation of claim 15.
YAMASAKA fails to teach the limitation of claim 56/57; and
wherein the channel structures surround a pillar of insulative material (claims 51/53).
FUJI teaches wherein the conductively-doped semiconductor material (30B, FIG. 27, ¶ [0280], [0285]-[0288]) is formed after the forming of the assembly (MP, FIG. 22, [0293]) (claim 56);
wherein the channel structures (41, FIG. 22, ¶ [0175]) surround a pillar of insulative material (40, ¶ [0166]) (claims 51/53).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the method of manufacturing the memory device as taught by FUJI. 
Moreover, after the combining the YAMASAKA and FUJI would teach wherein the conductively-doped semiconductor material is formed after the inverting of the assembly (claim 57).
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are moot due to a new ground of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894